Vulcan Construction
                                                                        Materials,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 7, 2015

                                   No. 04-15-00117-CV

                            RHINO CONTRACTORS, LLC,
                                    Appellant

                                             v.

                    VULCAN CONSTRUCTION MATERIALS, LP,
                                 Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-15870
                      Honorable David A. Canales, Judge Presiding


                                      ORDER
      Appellant’s unopposed motion for leave to file reply letter brief is GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court